Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  January 28, 2015
                                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

  150725(169)(170)                                                                    Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MARKELL VANSLEMBROUCK, Minor, by and                                             Bridget M. McCormack
  through ERIC BRAVERMAN, Conservator,                                                   David F. Viviano
                                                                                    Richard H. Bernstein,
              Plaintiff-Appellee,                                                                      Justices
  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
                                                              SC: 150725
  v                                                           COA: 309680
                                                              Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the motions of the plaintiff-appellee to extend the
  time for filing its answer in opposition to the application for leave to appeal and to exceed
  the page limit restriction of MCR 7.302(A) are GRANTED. An answer not to exceed 75
  pages in length will be accepted as timely filed if submitted on or before February 26,
  2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 28, 2015